                Case 2:19-cr-00112-WBS Document 53 Filed 08/28/20 Page 1 of 6


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AMY SCHULLER HITCHCOCK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   ERIC DREIBAND
 6 Assistant Attorney General
   AVNER SHAPIRO
 7 Trial Attorney
   United States Department of Justice
 8 Criminal Section, Civil Rights Division
   950 Pennsylvania Avenue, NW
 9 Washington, DC 20530
10 Attorneys for Plaintiff
   United States of America
11

12
                                 IN THE UNITED STATES DISTRICT COURT
13
                                    EASTERN DISTRICT OF CALIFORNIA
14

15   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00112 WBS
16                                 Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
17                          v.                           FINDINGS AND ORDER
18   NERY A. MARTINEZ VASQUEZ,                           DATE: November 10, 2020
     MAURA N. MARTINEZ,                                  TIME: 9:00 a.m.
19                                                       COURT: Hon. William B. Shubb
                                  Defendants.
20
21                                          I.      INTRODUCTION
22
            This case is set for a jury trial commencing on November 10, 2020. On May 13, 2020, this
23
     Court issued General Order 618, which suspends all jury trials in the Eastern District of California “until
24
     further notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial emergency
25
     under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this
26
     Court’s judicial emergency, this Court has allowed district judges to continue all criminal matters to a
27
     date after May 2, 2021.1 This and previous General Orders, as well as the declarations of judicial
28
            1
             A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
      STIPULATION REGARDING EXCLUDABLE TIME          1
30    PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:19-cr-00112-WBS Document 53 Filed 08/28/20 Page 2 of 6


 1 emergency, were entered to address public health concerns related to COVID-19.

 2          Although the General Orders and declarations of emergency address the district-wide health

 3 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 4 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 5 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 6 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 7 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 8 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 9 findings on the record “either orally or in writing”).
10          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

11 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

12 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

13 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

14 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

15 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

16 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

17 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

18          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

19 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

20 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has
21 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

22 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

23 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

24 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

25 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

26 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated
27

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00112-WBS Document 53 Filed 08/28/20 Page 3 of 6


 1 by the statutory rules.

 2          In light of the societal context created by the foregoing, this Court should consider the following

 3 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 4 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

 5 for the trial to commence. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 6 pretrial continuance must be “specifically limited in time”).

 7                                                 STIPULATION

 8          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

 9 through defendants’ counsel of record, hereby stipulate as follows:
10          1.       By previous order, this matter was set to commence jury trial on November 10, 2020.

11 ECF 47. A trial confirmation hearing was set for September 14, 2020. ECF 51.

12          2.       By this stipulation, defendants now move to vacate the currently set trial confirmation

13 hearing and continue the trial date until May 25, 2021 at 9:00 a.m., and to exclude time between

14 November 10, 2020, and May 25, 2021 at 9:00 a.m., under 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local

15 Code T4].

16          3.       The parties further request that the Court set a trial confirmation hearing for April 12,

17 2021 at 9:00 a.m., and order that all pretrial motions be filed no later than January 26, 2021.

18          4.       The parties agree and stipulate, and request that the Court find the following:

19                   a)      Defense counsel continues to review and analyze the discovery produced by the

20          government in this case, which to date has included over 4,000 pages of documents or items,

21          including reports, business records, photographs, and other materials. Portions of this discovery

22          are in Spanish. Additionally, certain designated items in the discovery are governed by the

23          protective order entered in this case, which affects the manner and speed in which defense

24          counsel is able to review. Furthermore, the government continues to produce items in this case

25          as they become available, including a production in March 2020, and anticipates producing

26          further items. It will take additional time for counsel to review and analyze this discovery.

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00112-WBS Document 53 Filed 08/28/20 Page 4 of 6


 1               b)      Defense counsel also continues to conduct investigation and research into the

 2        charges and the information contained in the above-mentioned discovery, confer with their

 3        clients, and otherwise prepare for trial. Defense preparation has been significantly affected,

 4        however, by the public health concerns and public safety measures instituted related to COVID-

 5        19, as noted in the Court’s General Orders 611, 612, 617 and 618, and judicial declarations of

 6        emergency. These public health concerns and the challenges presented by the evolving COVID-

 7        19 pandemic have affected defense counsel’s ability to conduct investigation and confer with

 8        their clients. In some instances, the public safety measures instituted, such as stay-at-home

 9        orders, travel restrictions, and closures, have delayed or inhibited defense counsel preparation

10        entirely, including for example, conducting interviews, investigation outside the state of

11        California, or obtaining documents or institutions closed or partially closed due to the pandemic.

12        Additionally, the circumstances created by the recent wildfires in Shasta County have also

13        slowed or otherwise affected defense preparation. Nevertheless, defense counsel continues to

14        diligently prepare for trial and confer with the government regarding resolution.

15               c)      Additionally, defense counsel and the United States continue to meet and confer.

16        The parties recently convened to discuss case status and resolution on June 16, 2020. The United

17        States thereafter extended plea offers to both defendants. These ongoing discussions, and the

18        proposed plea agreements, have prompted additional points of investigation and research, issues

19        about which to confer with their clients, and other points of analysis and investigation for

20        defense counsel, which will require additional time.

21               d)      Counsel for the defendants also have substantial work-related and personal

22        commitments between November 2020 and May 25, 2021. These commitments will render

23        defense counsel unavailable to prepare this case for trial during certain periods of time between

24        November 10, 2020 and May 25, 2021, and accordingly, additional time is needed for effective

25        preparation.

26               e)      Furthermore, as noted above, the evolving COVID-19 pandemic has delayed or

27        inhibited defense counsel’s ability to effectively prepare for trial, and/or affected the manner and

28        speed of any defense preparation that is possible. In addition to the public health concerns cited

     STIPULATION REGARDING EXCLUDABLE TIME             4
30   PERIODS UNDER SPEEDY TRIAL ACT
                  Case 2:19-cr-00112-WBS Document 53 Filed 08/28/20 Page 5 of 6


 1           by the General Orders and declarations of judicial emergency, and presented by the evolving

 2           COVID-19 pandemic, an ends-of-justice delay is particularly apt in this case because the safety

 3           measures instituted in response to these public health concerns—such as stay-at-home orders,

 4           travel restrictions, and closures—have affected, and will continue to affect, defense counsel’s

 5           ability to conduct investigation and prepare for trial, including identifying and interviewing

 6           potential witnesses and identifying and retaining potential expert(s) in this case.

 7                    f)     Counsel for defendants believe that failure to grant the above-requested

 8           continuance would deny him/her the reasonable time necessary for effective preparation, taking

 9           into account the exercise of due diligence.

10                    g)     The government does not object to the continuance.

11                    h)     Based on the above-stated findings, the ends of justice served by continuing the

12           case as requested outweigh the interest of the public and the defendant in a trial within the

13           original date prescribed by the Speedy Trial Act.

14                    i)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

15           et seq., within which trial must commence, the time period of November 10, 2020 to May 25,

16           2021 at 9:00 a.m., inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv)

17           [Local Code T4] because it results from a continuance granted by the Court at defendant’s

18           request on the basis of the Court’s finding that the ends of justice served by taking such action

19           outweigh the best interest of the public and the defendant in a speedy trial.

20           5.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

21 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

22 must commence.

23

24

25

26
27 //

28 //

        STIPULATION REGARDING EXCLUDABLE TIME               5
30      PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:19-cr-00112-WBS Document 53 Filed 08/28/20 Page 6 of 6


 1 //

 2           IT IS SO STIPULATED.

 3

 4
     Dated: August 27, 2020                            MCGREGOR W. SCOTT
 5                                                     United States Attorney
 6
                                                       /s/ AMY SCHULLER
 7                                                     HITCHCOCK
                                                       AMY SCHULLER
 8                                                     HITCHCOCK
                                                       Assistant United States Attorney
 9
10
     Dated: August 27, 2020                            /s/ MARK J. REICHEL
11                                                     MARK J. REICHEL
12                                                     Counsel for Defendant
                                                       NERY A. MARTINEZ
13                                                     VASQUEZ

14
     Dated: August 27, 2020                            /s/ TASHA P. CHALFANT
15                                                     TASHA P. CHALFANT
                                                       Counsel for Defendant
16                                                     MAURA N. MARTINEZ

17

18

19

20
21                                         FINDINGS AND ORDER

22           IT IS SO FOUND AND ORDERED.

23 Dated: August 28, 2020

24

25

26
27

28

        STIPULATION REGARDING EXCLUDABLE TIME      6
30      PERIODS UNDER SPEEDY TRIAL ACT
